Citation Nr: 1530968	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a left below-the-knee amputation.

2.  Whether new and material evidence has been received to reopen the claim of service connection for fracture of the left humerus.

3.  Whether new and material evidence has been received to reopen the claim of service connection for fracture of the left femur.

4.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of burns to the right foot and ankle.

5.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of burns to the right forearm.

6.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of burns to the left forearm.

7.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for hypertension, to include headaches and nosebleeds.

9.  Entitlement to service connection for bilateral knee osteoarthritis.

10.  Entitlement to service connection for a hernia.

11.  Entitlement to a special home adaption grant.

12.  Entitlement to specially adapted housing.

13.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

In September 2009, the RO in Louisville, Kentucky determined that new and material evidence had not been received to reopen the previously denied claims of service connection for injuries sustained in service by the Veteran on July 31, 1976.  That decision also denied service connection for hypertension, osteoarthritis of the knees, and a hernia.  In September 2010, the RO denied entitlement to a special home adaption grant and to specially adapted housing.  The Veteran expressed disagreement with these decisions and perfected a substantive appeal.

In April 2015, VA denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  In May 2015, the Veteran expressed disagreement with that decision.  As will be discussed below, a Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for peripheral neuropathy of the right lower extremity on the merits, hypertension, osteoarthritis of the knees, and a hernia; entitlement to specially adaptive housing or a special home adaptation grant; and  entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  On July 31, 1976, the Veteran sustained multiple injuries as a result of a fall 
from a telephone pole after contact with an electrical power line.

2.  Following separation from service, by rating action dated in May 1977, service connection was granted for residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm.

3.  By rating action dated in September 1977, it was determined that the Veteran was not insane at the time of his July 31, 1976, accident.

4.  A September 1977 VA Administrative Decision concluded that the Veteran was intoxicated while attempting an act for which he was not physically qualified; and that the injuries received as a result of this action were the result of his own willful misconduct.

5.  In October 1977, the RO proposed to sever service connection for residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm, holding that the May 1977 rating action involved clear and unmistakable error as the Veteran's injuries had been the result of his own willful misconduct; severance was implemented by rating action dated in March 1998.

6.  In March 1979, the Board concluded that the Veteran's injuries sustained on July 31, 1976, clearly and unmistakably were a result of his own willful misconduct, and accordingly, were not in the line of duty.

7.  In October 1978, the Service Department reversed its previous Line-Of-Duty determination on the basis that the Veteran was " having severe personal and job related difficulties for which he was depressed with increasing alcohol use.  Because of depression, anger at his unit and alcohol abuse, his judgment was severely impaired at the time of the incident and he was never cognizant of the danger involved in his actions.  Therefore, the previous findings are changed to In Line Of Duty."

8.  In April 1983, the Board concluded that notwithstanding the October 1978 change in the Line-Of-Duty determination, new and material evidence had not been presented establishing a new factual basis warranting the allowance of the Veteran's claims.

9.  In August 2005, the Veteran submitted a claim to reopen his previously denied claims of service connection for left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm;  he added a claim for service connection for peripheral neuropathy of the right lower extremity.

10.  By rating action dated in March 2006, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for injuries sustained on July 31, 1976; and also denied service connection for peripheral neuropathy of the right lower extremity.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

11.  Evidence received since March 2006 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for residuals of left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, residuals of burns to the left forearm;  and peripheral neuropathy of the right lower extremity.

12.  Resolving all reasonable doubt in the Veteran's favor, residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm were incurred during the Veteran's period of active service.



CONCLUSIONS OF LAW

1.  The unappealed March 2006 rating decision that determined that new and material evidence had not been received to reopen the previously denied claims of service connection for injuries sustained on July 31, 1976; and that also denied service connection for peripheral neuropathy of the right lower extremity, is final.
38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claims of entitlement to 
service connection for residuals of left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, residuals of burns to the left forearm;  and peripheral neuropathy of the right lower extremity are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R § 3.159, VA has certain notification and assistance duties in connection with the Veteran's applications for benefits.  As the Board's decision is fully favorable with respect to the matters addressed in the decision portion of this action, VA's compliance with those notification and assistance duties need not be further addressed.  



Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action. 

A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1). Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3). 

In order to deny a claim based on a finding of willful misconduct, a preponderance of the evidence must support such a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-4 (1996).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.




Left below-the-knee amputation,
 fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, residuals of burns to the left forearm, and peripheral neuropathy of the right lower extremity

The Veteran asserts that he currently has residuals of injuries sustained in a fall on July 31, 1976, during his period of active service.  He has further asserts that the symptoms associated with the various injuries as set captioned above have persisted ever since.

A review of the Veteran's service treatment records confirms that on July 31, 1976, he sustained multiple injuries as a result of a fall from a telephone pole after contact with an electrical power line.

Following separation from service, by rating action dated in May 1977, service connection was granted for residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm.

However, by rating action dated in September 1977, it was determined that the Veteran was not insane at the time of his July 31, 1976, accident.  As a result, a September 1977 VA Administrative Decision concluded that the Veteran was intoxicated while attempting an act for which he was not physically qualified; and that the injuries received as a result of this action were the result of his own willful misconduct.

In October 1977, the RO proposed to sever service connection for left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm, holding that the May 1977 rating action involved clear and unmistakable error as the Veteran's injuries had been the result of his own willful misconduct; severance was implemented by rating action dated in March 1998.

In March 1979, the Board concluded that the Veteran's injuries sustained on July 31, 1976, clearly and unmistakably were a result of his own willful misconduct, and accordingly, were not in the line of duty.  That decision of the Board is final.  38 U.S.C.A. § 7104 (West 2014).

In October 1978, the Service Department reversed its previous Line-Of-Duty 
determination on the basis that the Veteran was " having severe personal and job related difficulties for which he was depressed with increasing alcohol use.  Because of depression, anger at his unit and alcohol abuse, his judgment was severely impaired at the time of the incident and he was never cognizant of the danger involved in his actions.  Therefore, the previous findings are changed to In Line Of Duty."

Thereafter, the Veteran attempted to reopen his claim.  In April 1983, the Board concluded that notwithstanding the October 1978 change in the Line-Of-Duty determination, new and material evidence had not been presented establishing a new factual basis warranting the allowance of the Veteran's claims.  That decision of the Board is final.  38 U.S.C.A. § 7104 (West 2014).

In August 2005, the Veteran submitted a claim to reopen his previously denied claims of service connection for left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm;  he added a claim for service connection for peripheral neuropathy of the right lower extremity.

By rating action dated in March 2006, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for injuries sustained on July 31, 1976; and also denied service connection for peripheral neuropathy of the right lower extremity.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.  Thus, the March 2006 decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the final March 2006 rating decision includes correspondence from the Director of the Army Board for Correction of Military Records (ABCMR) dated March 26, 2006, accompanied by a Record of Proceedings, indicating that the Veteran was granted the full relief requested and that the Veteran's Report of Separation From Active Duty (DD Form 214) be corrected to reflect that he retired as a private first class/E-3 by reason of physical disability (in the line of duty).  

The additional evidence of record also includes a new Certificate Of Release Or Discharge From Active Duty (DD Form 214) reflecting that he retired as a private first class/E-3 by reason of physical disability (in the line of duty).  

The above-cited evidence received since March 2006 constitutes new and material evidence, as it was not previously of record when the prior decision was made and demonstrates that the Veteran's injuries sustained in service resulting in his release due to physical disability were incurred in the line of duty.  Accordingly, the claims of service connection for left below the knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, residuals of burns to the left forearm, and peripheral neuropathy of the right lower extremity are reopened.

Having reopened the Veteran's claim, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, the Board notes that the issue of service connection for peripheral neuropathy of the right lower extremity, on the merits, will be addressed in the Remand portion of this decision.

With regard to the remaining issues reopened herein, current disability has been established.  See July 1977 VA examination report and VA outpatient treatment record dated through 2012.  See Shedden, 381 F.3d at 1167.  

As noted above, service treatment records have documented the July 31, 1976, fall  from a high tension electrical tower after contacting a high voltage wire.  The initial injuries included fractures of the left humerus and femur and extensive burns to the left foot and third degree burns to both forearms, right foot, and anterior ankle.  The Veteran underwent a below the knee amputation of the left leg.  As a result, the Veteran was medically discharged with the finding that the injuries were sustained in the line of duty.

The Board has considered whether the injuries sustained by the Veteran on July 31, 1976, were the result of his own willful misconduct, given that the evidence has suggested that the Veteran had been drinking at the time of his fall.  However, as indicated above, the Service Department has established that the Veteran had been having severe personal and job related difficulties for which he was depressed with increasing alcohol use.  The Service Department further determined that because of the depression, anger at his unit, and alcohol abuse, his judgment was severely impaired at the time of the incident and he was never cognizant of the danger involved in his actions.

As noted, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  As it has been established by the Service Department that the Veteran was severely impaired as a result of his depression and anger, in addition to the alcohol abuse, the Board finds that the preponderance of the evidence has not supported a finding of willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241 (1992).  Therefore, the findings of the Service Department are not patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  

As such, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm is warranted.


ORDER

New and material evidence having been received, the claims of service connection for residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, residuals of burns to the left forearm, and peripheral neuropathy of the right lower extremity are reopened.

Service connection for residuals of a left below-the-knee amputation is granted.

Service connection for fracture of the left humerus is granted.

Service connection for fracture of the left femur is granted.

Service connection for residuals of burns to the right foot and ankle is granted.

Service connection for residuals of burns to the right forearm is granted.

Service connection for residuals of burns to the left forearm is granted.


REMAND

Peripheral Neuropathy of the Right Lower Extremity

Having reopened the claim of service connection for peripheral neuropathy of the right lower extremity, the Board finds that additional development is required prior to further adjudication of this matter.  The Veteran asserts that he experienced peripheral neuropathy of the right lower extremity as a result of the in-service injury sustained in July 1976.  The in-service injury has been documented, however, there is insufficient evidence of record to determine whether the Veteran currently experiences right lower extremity peripheral neuropathy as a result of his in-service injuries.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Hypertension, Osteoarthritis of the Knees, and Hernia

With regard to the issues of service connection for hypertension, osteoarthritis of the knees, and a hernia, as a result of this decision, service connection has been awarded for left below the knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  As such, an opinion should be obtained as to whether the asserted hypertension, osteoarthritis of the knees, and a hernia are either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).


Specially Adaptive Housing or Special Home Adaptation Grant

With regard to the issues of entitlement to a specially adaptive housing or a special home adaptation grant, to warrant the issuance of a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 

(2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 

(3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 

(4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2014).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2014). 

A certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a appellant with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if, (a) the appellant is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the appellant is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any appellant more than once.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2014).

As a result of this decision, service connection has been awarded for residuals of a left below-the-knee amputation, fracture of the left humerus, fracture of the left femur, residuals of burns to the right foot and ankle, residuals of burns to the right forearm, and residuals of burns to the left forearm.  However, there is no recent information in the record as to whether the Veteran's sense of balance had been affected by his various conditions.  VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014).  Therefore, the Board finds that a thorough and contemporaneous medical is necessary before an appellate decision on the merits of his claim is issued.

Automobile or Other Conveyance and
Adaptive Equipment or Adaptive Equipment Only

With regard to the issues of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only, in April 2015, the RO denied the Veteran's claim.  In May 2015, he expressed disagreement with the April 2015 rating action.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall issue a statement of the case as to the issues of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  See Manlincon, supra.

If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician(s) to determine the nature and etiology of his asserted peripheral neuropathy of the right lower extremity, hypertension, osteoarthritis of the bilateral knees, and a hernia.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner(s) are requested to answer the following:

(a)  If peripheral neuropathy of the right lower extremity is exhibited, is it at least as likely as not that such had its clinical onset in service, within the first post service year, or are otherwise related to active service, to specifically include the injuries sustained on July 31, 1976?

(b)  If peripheral neuropathy of the right lower extremity is exhibited, is it at least as likely as not that such was caused (in whole or in part) by a service-connected disability?

(c)  If peripheral neuropathy of the right lower extremity is exhibited, is it at least as likely as not that such was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If the Veteran's current peripheral neuropathy of the right lower extremity is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

(d)  If osteoarthritis of the bilateral knees is exhibited, is it at least as likely as not that such had its clinical onset in service, within the first post service year, or are otherwise related to active service, to specifically include the injuries sustained on July 31, 1976.

(e)  If osteoarthritis of the bilateral knees is exhibited, is it at least as likely as not that such was caused (in whole or in part) by a service-connected disability?

(f)  If osteoarthritis of the bilateral knees is exhibited, is it at least as likely as not that such was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If the Veteran's current osteoarthritis of the bilateral knees was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

(g)  If hypertension is exhibited, is it at least as likely as not that such had its clinical onset in service, within the first post service year, or are otherwise related to active service, to specifically include the injuries sustained on July 31, 1976.

(h)  If hypertension is exhibited, is it at least as likely as not that such was caused (in whole or in part) by a service-connected disability?

(i)  If hypertension is exhibited, is it at least as likely as not that such was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If the Veteran's current hypertension was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

(j)  If a hernia is exhibited, is it at least as likely as not that such had its clinical onset in service, within the first post service year, or are otherwise related to active service, to specifically include the injuries sustained on July 31, 1976.

(k)  If a hernia is exhibited, is it at least as likely as not that such was caused (in whole or in part) by a service-connected disability?

(l)  If a hernia is exhibited, is it at least as likely as not that such was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If the Veteran's current hernia was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination to determine whether the Veteran is eligible for specially adaptive housing or a special home adaptation grant.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated tests should be accomplished. 

The examiner is requested to if the Veteran has the following: 

(a) the loss, or loss of use, of both lower extremities, such as to preclude locomotion (defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible) without the aid of braces, crutches, canes, or a wheelchair; 

(b) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 

(c) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

In addition, the examiner should determine if the Veteran has the following: 

(a) blindness in both eyes with 5/200 visual acuity or less; 

(b) the anatomical loss or loss of use of both hands. 

The examiner should note that loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The examiner should also note whether the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis. 

The results proffered by the examiner must reference the medical evidence of record and any inconsistent past diagnoses given.  If these matters cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  It is requested that the results of the examination be typed and included in the claims file for review. 

4.  The AOJ should then readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


